748 N.W.2d 814 (2008)
46TH CIRCUIT TRIAL COURT, Plaintiff, Counter-Defendant, Third-Party Defendant-Appellee,
v.
COUNTY OF CRAWFORD and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs-Appellants, and
Kalkaska County, Intervening Third-Party Plaintiff, Counter-Defendant-Appellant, and
Otsego County, Third-Party Defendant.
46th Circuit Trial Court, Plaintiff-Appellee,
v.
County of Crawford, Defendant-Appellant,
Crawford County Board of Commissioners, Defendant, Counter-Plaintiff, Third-Party Plaintiff-Appellant,
Kalkaska County, Third-Party Plaintiff, Counter-Defendant-Appellant, and
Otsego County, Third-Party Defendant-Appellee.
46th Circuit Trial Court, Plaintiff, Counter-Defendant, Third-Party Plaintiff-Appellee,
v.
County of Crawford and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs-Appellants, and
Kalkaska County, Third-Party Plaintiff, Counter-Defendant-Appellant, *815 and
Otsego County, Third-Party Defendant.
Docket Nos. 132986-132988, 133759, 133760, 134564. COA Nos. 246823, 248593, 251390, 256129, 257234, 252335.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the motion for reconsideration of this Court's orders of March 21, 2008 is considered, and it is DENIED, because it does not appear that the orders were entered erroneously. The motion for clarification is DENIED. The language in the March 21, 2008 orders precluding the award of costs clearly pertains to costs that might otherwise be awardable under MCR 7.318(B).